Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgment is made of applicant’s amendment which was received by the office on June 23, 2021. Claims 1-12 are currently pending. 

Claim Interpretation
Claim interpretation statements not included in this action can be found in a prior Office action, see action mailed 12/9/2020. 

Claim Rejections - 35 USC § 112
In view of the amendment filed on 6/23/2021 clarifying the language of several claims several 112 rejections against the claims have been withdrawn.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites that “the input of the vital information further includes at least one measurement value that is selected from classical vital signs according to a normal distribution, and an acquisition data and time information” which is unclear, does the input of the vital information include a measurement value selected from a normal distribution of the classical vital signs, and an acquisition data and time information? or does the input of the vital information include a measurement value selected from a normal distribution of the Claims 2 and 9-12 recite that “the input of the vital information further includes at least one measurement value selected from classical vital signs according to a normal distribution, and an acquisition date and time information” which is unclear, does the input of the vital information include a measurement value selected from a normal distribution of the classical vital signs, and an acquisition date and time information? or does the input of the vital information include a measurement value selected from a normal distribution of the classical vital signs, and/or an acquisition date and/or time information? clarification is required. Claims 1-2 and 9-12 recite “the score result information includes a value of a score based on a predetermined scoring condition and wherein the predetermined scoring condition is based on the normal distribution having at least the mean as the peak”, which is unclear so is the score value a value based on a comparison of the score result information to a predetermined scoring condition utilizing the normal distribution, is it simply being compared to a known value, clarification is required. Claims 1-2 and 9-12 recite “determining whether the score result information is a first abnormal value based on a predetermined score determination condition” which is unclear on what exactly applicant is attempting to claim, is the score result information compared to a predetermined detection or condition threshold to indicate an abnormal value, what is “a predetermined score determination condition”…is it related to the normal distribution, clarification is required. Claims 1,9 and 11 recite “a scoring condition…has the value of …Equation 1 ..as a lower limit and a value of Equation 2 as an upper limit and at least one of the lower limit and the upper limit as a reference, which is unclear so the scoring condition has the value of Equation 1 as a lower limit, a value of Equation 2 as an upper limit and also includes the upper and/or lower limits as references, what are the lower and/or upper limits references for? clarification is required.  Claim 2 and 9-10 recites the limitation "the acquisition data". There is insufficient antecedent basis for this limitation in the claim. Claims 2,10 and 12 recites “a vital determination means for determining whether an input predetermined vital information is abnormal” which is unclear is the input predetermined vital information part of the input of vital information obtained from the information input means, clarification is required. Claims 2,10 and 12 recites “ the Claim 2 recites “whether the input predetermined vital information is a fourth abnormal value based on at least one of the lower limit and the upper limit”, the phrase “fourth abnormal value” is unclear why applicant is reciting “a fourth abnormal value” since a first, second and third abnormal value have not been previously recited, clarification is required. Claim 4 recites “with respect to a total point of the score result information that is scored from the vital information” which is unclear what does applicant mean by a “total point of the score result information that is scored” is this for all the vital information related to all the measurement values of the vital information, i.e. all the measurement values that are scored for body temperature, blood pressure, pulse rate and/or pulse pressure? clarification is required. Claim 8 recites “a scoring condition…has the value of …Equation 1 ..as a lower limit and a value of Equation 2 as an upper limit and at least one of the lower limit and the upper limit as a reference, which is unclear so the scoring condition has the value of Equation 1 as a lower limit, a value of Equation 2 as an upper limit and also includes the upper and/or lower limits as a reference, what are the lower and/or upper limits a reference for? clarification is required. Claim 11 recites Equation I and Equation 2 but does not recite what n represents, clarification is required. Claims 3-8 directly or indirectly depend from claim 1 or 2 and are also rejected to for the reasons stated above regarding claims 1 and 2. The numerous 112 issues have made it difficult to determine the exact scope of the claims in order to perform a proper search for relevant prior art. The examiner suggests amending the claims to clarify the method and device that applicant is claiming for scoring vital information and detecting abnormal conditions such as clarifying the claims to recite a method and device to read similar to that disclosed within Fig. 14. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 9-12 have been considered but are moot since several of the rejections have been withdrawn in view of the claim amendments. There are still several 112 issues with the claims that have not been addressed, see above, it is noted that the 112 rejections have been updated in view of the claim amendments. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0026354 to Mcintosh which teaches a system and method for adaptive indirect monitoring of subject for well-being in unattended setting. US Patent No. 7,772,965 to Farhan et al. which teaches a remote wellness monitoring system with universally accessible interface. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792